CAVANAUGH, Judge,
dissenting:
Although the circumstances of appellants in the instant case differ somewhat from the appellant in Tice v. Nationwide Insurance Co., 284 Pa.Super. 220, 425 A.2d 782 (1981), which is being filed today, I conclude that the same reasoning applies.
The only issue appellants raise here is one which was never presented to the lower court. Hence, I would hold, as more fully explained in my dissent in Tice, supra, that the issue has not been preserved for our review.
*220Again as in Tice, supra, I point out that nothing the court says today precludes the lower court on remand from properly imposing sanctions pursuant to Pa.R.C.P. 4019.
I dissent; I would affirm the order below.